TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00328-CR



                                   Isreal Reyes, Sr., Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
       NO. CR2012-427, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due September 4, 2014. The brief has not been received and

appellant’s court-appointed attorney, Joseph E. Garcia, did not respond to this Court’s notice that

the brief is overdue.

               We abate this appeal and remand the case to the trial court. The trial court shall

conduct a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If

necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

appeal. Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared and

forwarded to this Court no later than November 19, 2014. See Tex. R. App. P. 38.8(b)(3).

              It is so ordered on this the 20th day of October, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Abated and Remanded

Filed: October 20, 2014

Do Not Publish




                                                2